Shaw, C. J.
The instructions, we think, were strictly correct, conformable to the rules that have been heretofore adopted, and are not open to exception. The question of domicil is often a difficult one; and it is a matter of surprise, considering the number of cases, that questions do not arise more frequently. The difficulty is intrinsic, in determining, under the various combinations of circumstances, what constitutes habitancy or domicil, which, for most purposes at least, are the same. It may be different in different cases. In the case of belligerents and neutrals, the general rule is, that if a man has taken up his abode in a country, his national character, whether neutral or belligerent, is determined by such place of abode, without regard to his origin. Here we are to consider what it is, for purposes of taxation. Every person is to be taxed “ in the town where he shall be an inhabitant on the first day of May.” Rev; Sts. c. 7, § 9. By the term “ inhabitant,” in this clause, the legislature intended “ inhabitant of this commonwealth.” In conformity with generally acknowledged rules of law, the domicil of most men is established by plain and unequivocal facts. But the distinction between the cases sometimes becomes shadowy and indistinct, in consequence of the nearly balanced evidence in favor of two or more different places, and the very minute circumstances, which may turn the *495scale. Many such are stated in the cases cited in the argument.
The question in this case, is, Where was the plaintiff’s domicil on the 1st of May, 1853 ? Clearly not in Rock Island, Illinois, for he had not taken up his abode there. But he was an inhabitant of Massachusetts, for the purposes of taxation, and of some town, city or district. There being no evidence in regard to any other place btit Williamstown and Adams, his domicil or place of residence must have been in one of these, and the question is which of them.. Whether he had left Williamstown, with an intent to make Adams his place of abode, was a question of fact, which was left to the jury, who decided that he had not, which appears to us to be right, according to the evidence as reported.
The general rule, and, for practical purposes, a fixed rule, is, that a man must have a habitation somewhere ; he can have but one; and therefore, in order to lose one, he must acquire another. This is the test, the practical test; and it is hardly necessary to say how important it is to have a practical rule, and a general rule. One of the fixed rules on the subject is this ; that a purpose to change, unaccompanied by actual removal or change of residence, does not constitute a change of domicil. The fact and the intent must concur. He must remove, without the intention of going back. The question here is, whether he can abandon one, without acquiring another, and we think it has always been held that he cannot. If he goes into another state, and returns for his family, his personal presence there, concurring with the intent, may fix his domicil there. But if he has not previously removed to the other state, he has not acquired a domicil there, or lost one here.
But it is not necessary to go so far, to dispose of this case. The plaintiff had left Williamstown with the intention of going to Illinois, and not with the intention of making his domicil in Adams, but only of temporarily placing his family there. The case of Kilburn v. Bennett, 3 Met. 199, was very like this, except that there the plaintiff had the intent to make the town, in which he was on the 1st of May, his home, until he should go to Illinois *496and that was the decisive circumstance, distinguishing it from this case. The cases of Thorndike & Sears v. Boston, 1 Met. 242, 250, which were very nearly alike in their facts, a slight distinction only placed on different sides of the line. A general principle must be adopted and adhered to, however difficult of application to peculiar combinations of fact; otherwise, great uncertainty and confusion would ensue.

Exceptions overruled.